DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  In claim 13, line 1, it appears that the term “are” should be changed to –area--, and in claim 17, line 1, it appears that the term “of” should be changed to –for--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Large (US-4,193,157).
 	Large shows a device (30) for collecting and distributing material into a receptacle (16,10), the device comprising a tapered wall (34, 38, 40) and a flange (36) extending perpendicularly from the top of the tapered wall as best shown in Figure 3.  Both the tapered wall and flange have a curvature that matches the circular curvature (10) of the receptacle.  Further the flange (36) is deemed to be capable of compacting material into the receptacle once the device is removed from the receptacle.  In regard to claims 6 and 14, at least the lower portion of flange (36) is upwardly tapered as best shown in Figure 3.  Regarding claims 8 and 16, the device (30) shown in Figure 3 of the Large patent is capable of compacting material within certain sized pots.

Claim(s) 1, 2, 7-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawley (US-5,673,734).
 	Hawley shows a device capable of collecting and distributing loose material, the device comprising a concave scoop with tapered side walls (see Figs. 2 and 5) and a continuous flange (14) along the top rear edge of the scoop that is capable of tamping certain material.  Depending on the size and shape of a particular pot or other receptacle, Hawley’s device is inherently capable of collecting, distributing, and tamping loose material within certain sized receptacles as broadly as recited in the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US-5,673,734) in view of Viani (US-8,662,548).
 	The Hawley device does not show a recessed finger pad on the middle of its tapered wall as called for in claims 3, 4, and 12 of the instant application.	
 	However, Viani shows a manually operable collecting and distributing device comprising a recessed finger pad (25b) centrally located along the rear wall of the device as best shown in Figure 5c.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed finger gripping area on the central portion of Hawley’s scoop, as taught by Viani, so that a user could ergonomically balance and lift a loaded scoop with a single hand.	

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US-5,673,734) in view of Merola (US-2,555,752).
 	While the front edge of Hawley’s scoop is tapered to a sharp edge (see Fig. 5), it is not disclosed as having a serrated area as called for in claims 5 and 13.
 	Merola shows a scoop having a serrated front edge (5) to facilitate the insertion of the scoop through the material being collected.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a serrated area along the front edge of Hawley’s scoop, similar to that shown in the Merola patent, so that a user could more easily penetrate the scoop through certain loose or compacted material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Reilly (US-8,393,045) shows a tool having an arcuate wall (2), an arcuate flange (4), and a recessed finger engagement area (8) on the wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/9/2022